PER CURIAM.
Dennis Ray Suggs petitions this court for a writ of mandamus. He asks this court to direct the district court to rule on his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000) petition, alleging that the district court has delayed unreasonably. Writs of mandamus are extraordinary writs, and the power to issue is sparingly exercised. See Kerr v. United States Dist. Ct., 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976). Suggs’ petition does not set forth exceptional circumstances as would warrant the issuance of a writ of mandamus at this time. We note, however, that the district court has taken no action for over eight months. Accordingly, we deny Suggs’ petition without prejudice to his refiling it if the district court fails to act within a reasonable time. We dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.